Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed is not disclosed or taught by the prior art with a front cover plate comprising a light-through hole aligned with the laser in the first direction, the laser fixing plate and the front cover plate being disposed in sequence in the first direction; and a sliding block disposed between the laser fixing plate, the front cover plate and the housing and comprising a minus-shaped laser beam splitter and a cross-shaped laser beam splitter, the sliding block being linearly slidable relative to the laser in a second direction transverse to the first direction between at least a first position and a second position, the sliding block comprising a sliding block pusher extending through a corresponding side wall opening of the housing in a third direction transverse to the first and second directions and translatable relative to the sidewall opening of the housing in the second direction between the at least the first position and the second position to linearly slide the sliding block between at least the first position and the second position along with the remaining limitations of the claims.  Budrow et al (6,941,665) is the closest prior art, but teaches away from using a front cover plate along with the orientation of the sliding block pushers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855